— This is an action of trespass vi et armis on personal property. The question is, whether the action is limited and barred by the act of 1715, within one year, or three years after the cause of action arose. The legislature, in the first branch or part of the fifth section, enumerates the personal actions intended to be limited; and trespass is one of them. In the second part of the same section, the legislature points out what actions shall be brought in three years from the time the cause of action arose; and among those enumerated, there is one species only of the action of trespass particularly mentioned; it is trespass quare clausum fregit;
which clearly shows that every other species of the action of trespass viet armis is excluded from the operation of this branch of the section. Then comes the third branch of the section, which runs thus; "and the said actions of trespass, assault and battery, wounding, imprisonment, or any of them, within one year after the cause of such action or *Page 114 
suit, and not after." The counsel for the plaintiff contends, that the actions of trespass spoken of in this last branch of the section, means trespass to or upon the person only, and not actions of trespass onpersonal property. The answer to this argument is, that the legislature clearly intended that the action of trespass, as a genus, should be limited as to time. This is evident, from the first words of the section, which begins thus, "all actions of trespass, detinue, c." Of this action, only one species, namely, trespass quare clausum fregit, is comprehended among the actions which are required to be brought within three years. If, therefore, the words, "said actions of trespass," mentioned in the last branch of the fifth section, should be construed to relate only to actions of trespass on the person, then there would be no limitation of time at all, as to actions of trespass on personal property; which construction, we think, would be directly against the intention of the legislature, as declared in the beginning words of the section. Our act of limitation is different in several respects from the British statute of James I., beside the cutting down of time. We do not perceive that there has been any mistake in the transcribing or printing the act of 1715, as it now stands in the Rev. Code. Swan and Iredell, in their revisals of the acts of assembly give us the act of limitations in the same words, and with the same punctuation.
We are of the opinion that the judgment was correct, and must be affirmed.
PER CURIAM.                                    Judgment affirmed.
NOTE. The limitation to actions of trespass on personal property is altered by the revised statutes, and is put upon the same footing with the limitation to trespasses upon real estate. *Page 115